Citation Nr: 0714665	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1988 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas.

Although the veteran requested a hearing before the Board, he 
failed to attend his hearing scheduled for September 2006.  
His request for a Board hearing is therefore considered 
withdrawn.  38 C.F.R. § 20.704(d) (2006).


FINDINGS OF FACT

1. In all audiological examinations of record the veteran's 
right ear hearing showed puretone thresholds, at 500, 1000, 
2000, 3000, and 4000 Hertz, of less than 40 in all 
frequencies, and did not show puretone thresholds of 26 or 
more in 3 or more frequencies; his right ear speech 
recognition score was 100 percent.

2. Left ear hearing loss was not manifested during the 
veteran's active duty or within one year of discharge from 
service, nor is any current left ear hearing loss otherwise 
related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have incurred in or have been aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After careful review of the claims folder, the Board finds 
that the veteran has been provided appropriate notice in 
accordance with the VCAA.  In this regard, the claims folder 
contains an October 2002 statement signed by the veteran 
indicating that he was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  This statement also indicates that he was told about 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In 
addition to the October 2002 statement indicating verbal VCAA 
notice, the Board observes that the veteran was sent a letter 
in May 2004 which provided notice regarding the above 
elements.  The May 2004 letter expressly notified him of the 
need to submit any pertinent evidence in his possession.  

In addition to providing proper notice on all VCAA issues, 
the Board notes that the notice provided in October 2002 was 
given prior to the March 2003 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records 
from Temple VA Medical Center (MC) and Dallas VAMC.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  Finally, the Board notes that he was afforded 
multiple VA examinations in conjunction with his claim on 
appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.




Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  In an October 
4, 1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2006), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

In statements submitted to the Board in October 2002 and 
September 2003, the veteran claims his bilateral hearing loss 
is due to in-service noise exposure he experienced while 
working as an aircraft mechanic.  The Board observes that the 
veteran indicated that he was not given a service separation 
physical examination despite making a complaint of hearing 
loss at such time.  He also stated in his September 2003 
notice of disagreement that a 1992 private audiological 
examination revealed significant hearing loss in his left 
ear.  Unfortunately, this record was destroyed and is 
therefore not available for the Board's review.

A review of the veteran's service medical records reveals 
that he reported a history of hearing loss on his June 1987 
enlistment examination.  The examining physician noted that 
the hearing loss was slight, and that it was not chronic and 
not considered disabling.  Also of record are private medical 
records dated March and April 1987 which note that the 
veteran complained of left ear pain beginning in March 1987.  
The initial treatment record indicates that his left ear 
canal was inflamed, swollen, and red; the diagnosis provided 
is otitis externa.  Subsequent to initial diagnosis and 
treatment, these records indicate that his ear is improving 
with no pain, and in April 1987 continued improvement with 
improved hearing is noted.  

The Board observes that the June 1987 enlistment examination 
included an audiological evaluation with the following pure 
tone thresholds, in decibels, noted: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
5
0
0
0
0

These results demonstrate that although the veteran was noted 
as having slight, acute hearing loss on his enlistment 
examination, he did not suffer from a hearing loss disability 
upon entry to service for VA benefit purposes.  See 38 C.F.R. 
§ 3.385.  Moreover, the veteran's pre-service medical records 
along with the comments of the June 1987 examining physician 
indicate that he had an acute ear infection which temporarily 
impacted his hearing prior to service.  Under such 
circumstances, the Board finds that the veteran did not have 
a chronic hearing loss disability that pre-existed service; 
rather, he is considered sound upon entry into service with 
respect to his hearing.  38 C.F.R. § 3.304(b).

With the exception of the records discussed above, including 
the veteran's June 1987 enlistment examination, the veteran's 
service medical records are silent for any complaints, 
treatment, or diagnosis for hearing loss in either ear.  
Rather, the only service medical record which makes any 
mention of the veteran's ears is a standard form indicating 
that he was issued ear plugs to protect his hearing.

The Board finds the lack of in-service complaints or evidence 
of hearing loss in-service weighs against his claim that he 
has a current hearing loss disability due to service.  
However, it is not fatal to his claim.  Service connection 
may be warranted if the evidence of record demonstrates that 
the veteran's has a current hearing loss disability that is 
otherwise related to service.

A January 2003 VA audiological examination demonstrates that 
the veteran's left ear hearing loss currently meets the 
regulatory thresholds to be considered disabling.  The 
examination report indicates the following puretone 
thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
15
5
0
5
LEFT
40
35
30
25
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 94 percent in the left ear.  The 
examiner indicated that the veteran suffered from mild to 
moderately severe sensorineural hearing loss in the left ear; 
his right ear hearing was normal.

Also of record is a March 2004 VA audiological examination 
report which notes the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
5
5
10
LEFT
60
55
60
40
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 60 percent in the left ear.  The 
examiner indicated that the veteran suffered from mild to 
moderately severe sensorineural hearing loss in the left ear; 
his right ear hearing was again noted as normal.

Finally, in addition to the audiological results discussed 
above, the veteran's VA medical records contain audiology 
examination reports dated August 2003, November 2003, May 
2004, and May 2005.  The Board notes that none of these 
examinations show an auditory threshold in any of the 
pertinent frequencies for the veteran's right ear to be 40 
decibels or greater, nor do any of these examinations show 
auditory thresholds of 26 decibels or greater for at least 3 
of the pertinent frequencies in his right ear; none of the 
examinations indicate that speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

I. Right Ear Hearing Loss

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  

The above findings fail to demonstrate a right ear hearing 
loss disability in service or following service for VA 
compensation purposes.  38 C.F.R. § 3.385.  The Board 
acknowledges the veteran's own statements that he suffers 
from bilateral hearing loss as a result of his military noise 
exposure.  However, the Board must rely upon the objective 
results of an authorized audiological examination under 
38 C.F.R. § 3.385.  See Colvin v. Derwinski, 1 Vet. App. 174, 
175 (1991).  Moreover, while the veteran as a lay person is 
competent to provide evidence regarding symptomatology, he is 
not competent to provide evidence regarding the clinical 
status of his current hearing capability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Other than the veteran's contentions, the record contains no 
competent evidence of a current diagnosis of a right ear 
hearing loss disability.  As such, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran has a right ear hearing loss disability for VA 
purposes.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, service 
connection for right ear hearing loss is denied.  

II. Left Ear Hearing Loss

Although service connection is not warranted for right ear 
hearing loss due to no evidence of a current disability, the 
Board observes that the veteran's left ear hearing loss meets 
the regulatory threshold requirements under 38 C.F.R. 
§ 3.385.  Therefore, the Board will next consider whether the 
evidence demonstrates that the veteran's current left ear 
hearing loss is somehow related to his military service, to 
include as due to noise exposure.

As an initial matter, the Board observes that the veteran's 
service medical records do not contain a service separation 
examination report.  It does not appear that this examination 
report is missing because the veteran states in his September 
2003 notice of disagreement that he never received a 
separation examination.  With no service separation 
examination report of record the Board is forced to rely on 
post-service medical records and other competent evidence in 
determining whether the veteran's current left ear hearing 
loss was incurred in service or is otherwise related to 
service.

The veteran contends that he underwent a private audiological 
evaluation shortly after service separation in 1992 which 
revealed significant hearing loss in his left ear.  
Unfortunately for the veteran, such records are not available 
for review due to circumstances beyond his and VA's control.  
Specifically, the veteran indicated in his September 2003 
notice of disagreement that this medical record was 
destroyed.  The Board regrets that it cannot accept the 
veteran's statements that he was diagnosed with left ear 
hearing loss shortly after service separation as competent 
evidence because, as a layperson, he is not competent to 
provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Therefore, without these 
records or a statement by the medical professional who 
evaluated the veteran in 1992, there is no competent evidence 
of record of a diagnosis of left ear hearing loss within the 
one year presumptive period.  38 C.F.R. § 3.307(a).  

The Board may, however, accept the veteran's statements as 
lay evidence regarding his own perceptions regarding 
symptomatology.  However, the Board notes that it unusual 
that the veteran was supposedly diagnosed with significant 
left ear hearing loss in 1992, and yet, there is no evidence 
of any diagnosis or treatment for left ear hearing loss until 
January 2003.  This lack of evidence is especially probative 
given the veteran's statements regarding his supposed 
diagnosis of significant hearing loss in 1992.

The first evidence of record of a diagnosis of chronic left 
ear hearing loss is the January 2003 VA examination report.  
The Board finds the absence of any complaints, treatment, or 
diagnosis for hearing loss for more than ten years after 
service separation weighs against his claim.  In this regard, 
the Board notes that it may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  

The March 2004 VA examination report notes that, in addition 
to his rapid progression of left ear hearing loss, the 
veteran complains of tinnitus and vertigo.  Following an 
examination of the veteran and a review of the claims folder, 
the examiner found that the veteran's symptoms were not 
consistent with a noise-induced hearing loss.  In an April 
2004 addendum to the March 2004 examination report, the 
examiner noted that the veteran was likely exposed to 
significant noise from aircraft; however, she stated that 
exposure does not guarantee hearing loss as indicated by his 
normal right ear.  Rather, the veteran's current left ear 
hearing loss is likely not due to noise exposure and is more 
consistent with Meniere's disease.  

With consideration of the lack of in-service evidence of 
complaints, treatment, or diagnosis for left ear hearing 
loss, the lack of any evidence of hearing loss shortly after 
service separation, and the probative March 2004 VA 
examination opinion, the Board finds that a preponderance of 
the evidence is against finding that the veteran's current 
left ear hearing loss is due to in-service noise exposure.  

Additionally, the Board finds that a preponderance of the 
evidence is against finding that the veteran's hearing loss 
is otherwise related to service, including due to an ear 
disease that was incurred in or is related to service.  The 
March 2004 VA examination report and the veteran's VA medical 
records indicate that he may have Meniere's disease in his 
left ear as indicated by his left ear hearing loss and 
complaints of vertigo and tinnitus.  However, there is no 
evidence in his service medical records that he was diagnosed 
with Meniere's disease during service or for many years after 
service.  Additionally, there is no competent evidence 
linking any current Meniere's disease to service.  

The Board acknowledges that the March 2004 VA examiner stated 
that, without military audiograms, it cannot be known whether 
any current ear disorder, including Meniere's, began in-
service.  Nevertheless, the Board finds that there is 
sufficient evidence demonstrating that any current ear 
disorder which may be responsible for the veteran's left ear 
hearing loss is not related to service.  In this regard, the 
Board again points to the lack of in-service complaints 
related to hearing loss or any ear maladies.  Additionally, 
there is no competent medical evidence of any ear problems, 
including hearing loss, for more than ten years after 
service.  See Maxson, supra.  Such evidence weighs heavily 
against the veteran's claim.  Moreover, service connection is 
only warranted when the evidence reflects a medically sound 
basis to attribute the post-service hearing loss to service.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, 
service connection cannot be granted when the record, as in 
this case, contains no competent medical evidence that 
attributes the veteran's left ear hearing loss to his service 
or to a disease, including an ear disorder, that is related 
to service.  While an accurate determination of etiology is 
not a condition precedent to granting service connection, nor 
is definite etiology or obvious etiology, there must at least 
be a sufficiently definitive opinion on etiology to rise 
above the level of pure equivocality.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 
420, 424 (1998).  

Thus, with consideration of the veteran's service medical 
records, the length of time following service prior to a 
recorded diagnosis of hearing loss and an ear disorder, the 
probative March 2004 VA examination report, and the absence 
of any medical opinion suggesting a causal link to the 
veteran's service, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for left ear hearing loss.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


